UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 10-1305
                                      ___________


                  MARTIN ALEJANDRO GUTIERREZ BORROVIC,

                                                                Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                                      ___________


           SUR PETITION FOR                      PANEL REHEARING

                                      ___________


           Present: FUENTES, VANASKIE and NYGAARD, Circuit Judges

                                      ___________



       The Petition for Panel Rehearing filed by the Appellant in the above-entitled
matter, having been submitted to the judges who participated in the decision of this court
is hereby GRANTED. The opinion and judgment entered May 11, 2011 are hereby
vacated.
       The Clerk is instructed to reinstate the appeal in No. 10-1305. The matter will be
submitted to the next available merits panel.


       IT IS SO ORDERED.
                                   BY THE COURT,


                                   /s/ Julio M. Fuentes
                                   Circuit Judge
DATED: July 5, 2011

mlr/cc:
       Anayancy R. Housman, Esq.
       Yedidya Cohen, Esq.              A True Copy :



                                               Marcia M . Waldron, Clerk